Citation Nr: 1743099	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty in the United States Navy from September 1977 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss as defined by VA regulation.

2.  Resolving reasonable doubt in favor of the Veteran, his left ear hearing loss is shown to have been caused, at least in part, by acoustic trauma during military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in a letter dated January 12, 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Law and Analysis

The Veteran seeks service connection for hearing loss that he contends is directly related to excessive noise exposure during service. 

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Certain chronic diseases, such as other organic diseases of the nervous system, including sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Because sensorineural hearing loss is an organic disease of the nervous system, it is subject to presumptive service connection under 38 C.F.R. § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system (sensorineural hearing loss) are listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. at 159.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board notes that the RO has already conceded the Veteran's in-service noise exposure in its June 2011 grant of service connection for tinnitus based on such exposure.  Accordingly, in-service noise trauma is established.  See 38 U.S.C.A. § 1154(a) (West 2014).  

There are no findings or diagnoses of hearing loss shown in service treatment records, including at separation examination.  There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2016).  

In support of his claim, the Veteran has submitted a private audiological evaluation from January 2011, which contains the results of an audiogram provided in graph form.  See Audiological Evaluation from Otolaryngology Associates of Tennessee.  Unfortunately this report does not conform to VA's requirements for evaluating hearing impairment under the schedular criteria, in that the numerical values for pure tone results at the frequency for 3000 Hertz were not reported and it does not reflect that the Maryland CNC test was utilized to obtain speech recognition scores.  Moreover the available Hertz data in the report are not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.  

The Veteran was then examined by VA in May 2011, where he reported a history of the gradual onset of hearing loss in the early 1980s.  However audiometric testing showed clinically normal hearing in both ears and does not meet the criteria of disability under VA regulations.  38 C.F.R. § 3.385.  

The Veteran submitted a second private audiological evaluation from July 2012, which contains the results of an audiogram provided in graph form.  See Audiological Evaluation from St. Thomas Medical Group.  The clinical assessment was slight sensorineural hearing loss in the right ear with excellent word discrimination scores and mild sensorineural hearing loss in the left ear with "very good" word discrimination scores.  Unfortunately this report does not conform to VA's requirements for evaluating hearing impairment under the schedular criteria, in that the numerical values for pure tone results at the frequency for 3000 Hertz were not reported and it does not reflect that the Maryland CNC test was utilized to obtain speech recognition scores.  Again the available Hertz data in the report are not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.  

When examined by VA in August 2013, the Veteran reported his military duties related to working with electronics exposed him to noise from catapult launchers, jet engines, needleguns, pneumatic power tools, and guns with hearing protection worn.  Occupational and recreational noise exposure were denied.  The audiogram results show puretone thresholds of 20, 20, 15, 15, and 15 decibels in the right ear, and 25, 35, 35, 30, and 30 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz.  Speech recognition scores were 98 percent in both ears.  These findings shows the Veteran had a left ear hearing loss disability (based on at least three thresholds above 26dB at 1000-4000 Hz or a threshold of 40dB or greater), but did not have a right ear hearing loss disability.

The audiologist reviewed the file, including the history of noise exposure and concluded that the Veteran's current hearing impairment was less likely than not related to military noise exposure.  The basis for this rationale was the normal enlistment and separation examinations.  An opinion regarding hearing loss is not needed for the right ear because the degree of hearing loss is considered to be non-disabling for VA purposes (per 38 C.F.R. 3.385).  

In this case there is no current right ear hearing loss disability, according to the requirements of 38 C.F.R. § 3.385.  Although some post-service audiological examinations may indicate some right ear diminished hearing in the right ear, meaning, as defined by Hensley, a greater than 20-decibel loss in some frequencies, the Veteran does not have sufficient right ear hearing loss according to VA regulations to be recognized as a ratable disability for compensation purposes.  In other words, the findings do not show a puretone threshold in any relevant frequency was 40 decibels or greater, that three or more frequencies were 26 decibels or greater, or that the speech recognition score was less than 94 percent.  

The audiology tests indicate that there is no right ear hearing loss disability at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Absent evidence of a present right ear hearing loss disability, or at the very least a showing of this required disability at some point since the filing of this claim, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing that in the absence of proof of a present disability, there can be no valid claim). 

Consideration has been given to the Veteran's assertions that he has right ear hearing loss disability for VA purposes related to military service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the process of diagnosing hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons not competent to diagnose certain complex internal processes, such as cancer).  The Veteran is competent to report noise exposure and diminished hearing since service.  However, diminished hearing is not synonymous with a hearing loss disability for VA purposes and he is not competent to diagnose hearing loss or to opine that it meets the criteria for qualification as a disability for VA purposes.  Such an assessment is not simple in nature and in this case, requires specific audiometric testing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's assertions are entitled to less probative weight in the face of the remaining evidentiary record.

Accordingly, the preponderance of the evidence is against the claim for service connection for right ear hearing loss and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

However after carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's current left ear hearing loss is related to service.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for hearing complaints and an approximately 30-year period during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss.  In addition, the VA audiologist concluded that the hearing loss was less likely as not a result of military noise exposure.

While the Board cannot ignore or disregard the VA audiologist's medical conclusions, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992). In this case, the VA opinion is problematic for two reasons.  First, the VA audiologist seemed to rely primarily on the Veteran having normal hearing acuity during and at discharge from service.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  See Ledford supra.  Second, in providing the negative opinion, the audiologist made no reference whatsoever to the conceded in-service noise exposure, and the Veteran's competent lay statements of a gradual decline in hearing acuity since service.  As the opinion is not adequate it does not assist the Board or the Veteran in resolving this claim and cannot serve as the basis of a denial of service connection. 

Moreover, the record also contains favorable evidence in the form of the Veteran's credible account of his likely exposure to some degree of acoustic trauma during service (as is confirmed by his military duties) and his competent descriptions of impaired hearing since shortly after service (assertions that he is considered competent to make).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  This supporting evidence places the pertinent record in relative equipoise.  The Board finds that it is not possible to determine to what extent the Veteran's hearing loss may be attributed to noise exposure in service versus some other etiology.  Therefore, some doubt remains as to whether at least some of the Veteran's left ear hearing loss is attributable to service, as opposed to some other cause.

For these reasons, the Board resolves reasonable doubt in favor of the Veteran and grants service connection for left ear hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


